Citation Nr: 0910911	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  02-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Osgood-Schlatter's disease of the left knee, status post 
operative.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Wichita, 
Kansas, Medical and Regional Office Center (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for Osgood-Schlatter's disease of the left knee, 
status post operative, and assigned a 10 percent rating, 
effective November 22, 1994.  This case was previously before 
the Board in May 2004 and April 2005.

The Board's April 22, 2005 decision denied the issue on 
appeal.  The Veteran appealed the April 2005 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2007 memorandum decision, the Court 
vacated the Board's April 2005 decision and remanded the 
claim for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's August 2007 memorandum decision held that the 
Board had relied upon an inadequate examination report for 
its determination that the Veteran was not entitled to an 
initial rating in excess of 10 percent for service-connected 
Osgood-Schlatter's disease of the left knee.  In particular, 
the Court noted that the examination in question, a November 
2001 VA joints examination, had failed to adequately address 
the effects of left knee pain, weakness, fatigability, or 
lack of endurance on the appellant's range of motion, as well 
as incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45.

The Board also observes that there are few treatment records 
pertaining to the Veteran's left knee associated with the 
claims file.  Records of such treatment, if they exist, 
should be associated with the claims file.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for left 
knee disability since 1994.  After 
securing the necessary authorizations for 
release of this information, the AOJ 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, and which have not already been 
associated with the claims folder.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected left 
knee disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, to 
include as to laxity and range of motion, 
and all findings reported in detail.  The 
examiner should perform full range of 
motion studies and comment on the 
functional limitations of the service-
connected left knee disability caused by 
pain, flare-ups of pain, weakness, 
fatigability, lack of endurance, and 
incoordination.  To the extent feasible, 
any additional functional limitation 
should be expressed in degrees as 
limitation of motion of the affected 
part.  Any instability of the knee should 
be described as to severity.

3.  The AOJ should readjudicate the issue 
of entitlement to an initial rating in 
excess of 10 percent for Osgood-
Schlatter's disease of the left knee, 
status post operative, with consideration 
of all evidence.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





